Citation Nr: 0946799	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel






INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized service with the "new" Philippine Scouts from 
June 1946 to April 1949.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
denial letter and rating decision by the Manila RO.  In 
December 2006 this matter was remanded for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is reasonably shown that the Veteran died of status 
asthmaticus which began in service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as this decision grants the 
appellant's claim, there is no reason to belabor the impact 
of the VCAA on this matter.

B.  Factual Background and Analysis

The appellant alleges that the Veteran's death by status 
asthmaticus was related to bronchial asthma he incurred 
during service.  The Veteran's service records were 
apparently in large part destroyed by a July 1973 fire at the 
facility storing such records.  In an August 2004 memorandum, 
the RO reported that attempts to obtain and reconstruct the 
Veteran's service treatment records were unsuccessful and 
that these records were unavailable.  In a May 2005 
statement, the appellant said she has been told by different 
hospitals that her husband's treatment records from the 1940s 
and 1950s are unavailable because of the length of time since 
treatment. Consequently, VA has a heightened duty to assist 
the appellant in substantiating her claim.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

In accordance with such heightened duty, the Board's December 
2006 Remand, sought further development in this matter, to 
include securing a medical opinion (that was considered 
necessary).  While the case was in remand status, the 
Veteran's claims folder(s) were lost.  VA was unable to 
reconstruct any non-VA records in the rebuilt claims folder.  
In essence, the only existing document for consideration is a 
copy of the Board's December 2006 Remand (obtained from 
electronic records).  

The December 2006 Remand noted that the appellant had 
submitted an affidavit from A. B. O. that says he visited the 
Veteran in the hospital in September or October 1948 after he 
had been shot.  He was told the Veteran was suffering from 
asthma "that must have arose from allergy to gunpowder, he 
being then a cannoneer."  The affidavit alleges that the 
Veteran's illnesses must have degenerated into tuberculosis 
because A. B. O. visited him at the Veterans Memorial 
Hospital in the 1970s when he was being treated for 
tuberculosis and fatigue.
The 2006 Remand also referred to a June 2004 medical 
certificate by Dr. S. S. V. which stated that the Veteran was 
admitted to the hospital two days prior to his death because 
he was having difficulty breathing and that he died of status 
asthmaticus "which the patient acquired during his active 
years in the service due to exposure to chemicals during the 
war."  Another statement from Dr. S. S. V. says that the 
veteran died of status asthmaticus that he believed was 
"precipitated by the severe pain on his right thigh" from a 
gunshot wound during service.  

The Board's December 2006 Remand, in part, sought a medical 
opinion in this matter.  Such opinion could not be secured 
because the Veteran's claims file (with the documents on 
which the opinion was to be based) was lost by VA.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant claims, in essence, that the status asthmaticus 
which caused the Veteran's death began in service.  The 
medical opinion of record in this matter (outlined in the 
Board's December 2006 remand) supports her contention.  The 
record provides no reason for the Board to question this 
opinion.  Notably, under O'Hare v. Derwinski, 1 Vet App. 365, 
367 (1991), VA has an obligation to "consider carefully the 
benefit of the doubt rule".  Consequently, the Board finds 
that competent and probative evidence reasonably establishes 
that the status asthmaticus which caused the Veteran's death 
began in service.  The probative evidence in this matter 
supports the claim.  Accordingly, service connection for the 
cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


